DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites "a wire hoe comprising a crimp, the crimp comprising an interior comprising at least one wire..." However, the original disclosure does not set forth a wire as part of a crimp (or as part of an interior of a crimp). A crimp is only described and shown separately from the wire to connect the wire to the other structure of the tool. Therefore, claim 4 fails to comply with the written description requirement and is rejected under 35 U.S.C. 112(a). Claims 5 and 6 are rejected under 35 U.S.C. 112(a) because they depend from claim 4 and thus also include the subject matter which fails the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to recite "the wire hoe forward end comprises a single wire generally triangular in shape." However, claim 1 (from which claim 2 depends) previously sets forth "the wire hoe comprising ... at least one wire extending forwardly from the tool collar interior to the wire hoe forward end," in lines 3-8. It is unclear if claim 2 is referring to the at least one wire introduced in claim 1 or if another wire is being introduced. Therefore, claim 2 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 4 recites "the crimp comprising an interior comprising at least one wire and a tool locking bit located partially therein, the at least one wire projecting forwardly from the crimp and the tool locking bit projecting rearwardly from the crimp..." It is unclear how "the at least one wire project[s] forwardly from the crimp" and "the tool locking bit project[s] rearwardly from the crimp" when the at least one wire and the tool locking bit are elements of the crimp (as they are elements of the interior which is of the crimp). Additionally, it would be inherent for a structural element that is three-dimensional (e.g. a wire or a tool locking bit) to project from some other part of itself. Claim 4 is also indefinite because it is unclear as to what "therein" is referring. Therefore, claim 4 is indefinite and rejected under 35 U.S.C. 112(b).
Claims 5 and 6 similarly set forth limitations of the at least one wire and the tool locking bit, respectively, relative to the crimp. Again, it is unclear how the at least one wire and the tool locking bit engage and are located relative to the crimp when the at least one wire and the tool locking bit are elements of the crimp. Therefore, claims 5 and 6 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 4 and 11 each recite a "rear notch forming a depression..." It is unclear how the claimed notch functionally acts in "forming" a depression. Further, the recitation is indefinite because whether or not the depression is an element of and/or required structural limitation of the claimed tool cannot be determined. Therefore, claims 4 and 11 are rejected under 35 U.S.C. 112(b).
Additionally, claim 11 is indefinite because the list of elements comprising "each of the at least one farming tool" does not appear to end. Thus, the metes and bounds of the claim cannot be properly determined, and claim 11 is rejected under 35 U.S.C. 112(b).
Claims 12-20 are rejected under 35 U.S.C. 112(b) because they depend from claim 11 and thus also include the indefinite limitations of claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hales (US 1,262,482).

Regarding claim 4, Hales discloses a farming tool system comprising:
a) a handle shaft (including 11) comprising a handle locking port comprising a handle locking port socket (including 21), a handle locking port open forward end leading to the handle locking port socket, a handle locking port rear end, a handle locking port length extending from the handle locking port open forward end to the handle locking port rear end, and a handle locking port protrusion (including 12) located between the handle locking port open forward end and the handle locking port rear end and releasably projecting into the handle locking port socket; and
b) a wire hoe comprising a crimp (including 19), the crimp comprising an interior comprising at least one wire and a tool locking bit, the at least one wire (including 15, 16) projecting forwardly from the crimp and the tool locking bit (including 13, 14) projecting rearwardly from the crimp,
wherein the tool locking bit (see Figs. 2, 3) comprises a tool locking bit rear end, a tool locking bit forward end, a tool locking bit length extending from the tool locking bit rear end to the tool locking bit forward end, a tool locking bit width generally perpendicular to the tool locking bit length, a tool locking bit rear notch (notch between 13 and 14, capable of being used in further machining and/or manipulation to form a depression as claimed) located rearwardly relative to the crimp and between the tool locking bit forward end and the tool locking bit rear end,
wherein the tool locking bit is partially located in the crimp interior (see Figs. 1-3), wherein the crimp interior engages the tool locking bit forward end, wherein the tool locking bit rear notch is removably seated inside the handle locking port socket (see Fig. 4), wherein the handle locking port protrusion is releasably engaging (via screwing) the tool locking bit rear notch, wherein the handle locking port has an unlocked position in which the tool locking bit is removable forwardly out of the handle locking port socket and a locked position in which the handle locking port protrusion moves laterally towards the tool locking bit rear notch and prevents the tool locking bit from being moved out of the handle locking port socket (see Hales, p. 1, lines 82-102).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (GB 2161682).

Regarding claim 4, Davis discloses a farming tool system comprising:
a) a handle shaft (including shaft of 5) comprising a handle locking port comprising a handle locking port socket, a handle locking port open forward end leading to the handle locking port socket, a handle locking port rear end, a handle locking port length extending from the handle locking port open forward end to the handle locking port rear end, and a handle locking port protrusion (including screw as set forth in lines 94-96 of labeled p. 1) located between the handle locking port open forward end and the handle locking port rear end and releasably projecting into the handle locking port socket; and
b) a wire hoe (including 2, 3) comprising a crimp, the crimp comprising an interior comprising at least one wire and a tool locking bit partially located therein (considered to be shown in Fig. 2 as best that could be understood), the at least one wire projecting forwardly from the crimp and the tool locking bit projecting rearwardly from the crimp, wherein the tool locking bit comprises a tool locking bit rear end, a tool locking bit forward end, a tool locking bit length extending from the tool locking bit rear end to the tool locking bit forward end, a tool locking bit width generally perpendicular to the tool locking bit length, a tool locking bit rear notch (including 6) including a depression on a surface of the tool locking bit oriented generally perpendicular to the tool locking bit length (shown in Fig. 2 having a length perpendicular to that of the tool locking bit length) and located rearwardly relative to the crimp and between the tool locking bit forward end and the tool locking bit rear end,
wherein the crimp interior engages the tool locking bit forward end, wherein the tool locking bit rear notch is removably seated inside the handle locking port socket, wherein the handle locking port protrusion is capable of releasably engaging the tool locking bit rear notch, wherein the handle locking port has an unlocked position in which the tool locking bit is removable forwardly out of the handle locking port socket (as in Figs. 2, 3) and a locked position in which the handle locking port protrusion moves laterally towards the tool locking bit rear notch and prevents the tool locking bit from being moved out of the handle locking port socket (when fully assembled for use).

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christion (US 6,669,397).

Regarding claim 11, Christion discloses a farming tool system comprising:
a) a handle shaft (including 12) including a handle locking port, the handle locking port comprising a handle locking port socket, a handle locking port open forward end leading to the handle locking port socket, a handle locking port rear end, a handle locking port length extending from the handle locking port open forward end to the handle locking port rear end, a handle locking port protrusion (including 22) located between the handle locking port open forward end and the handle locking port rear end and releasably projecting into the handle locking port socket, a spring (30) for resisting movement of the handle locking port protrusion to an unlocked position and biasing the handle locking port protrusion in a locked position, and means (including 24, 32) for selectively changing the handle locking port protrusion between the locked position and the unlocked position; and
b) at least one farming tool (including 34) configured to be releasably connected to the handle via the handle locking port, each of the at least one farming tool comprising a farming tool rear end, a farming tool forward end, a farming tool length extending from the farming tool forward end to the farming tool rear end, a rod (including 36) comprising a rod rear end at the farming tool rear end, a rod forward end, a rod length extending from the rod rear end to the rod forward end, a rod width generally perpendicular to the rod length, a rod rear notch (including 38) forming a depression on a surface of the rod oriented generally perpendicular to the rod length,
wherein the rod rear end is configured to be releasably connected to the handle locking port socket,
wherein the handle locking port protrusion releasably engages the rod rear notch to prevent the rod from moving forwardly out of the handle locking port socket in the locked position (see Fig. 4), and
wherein the handle locking port protrusion disengages the rod rear notch in the unlocked position to allow forward movement of the rod out of the handle locking port socket.

Regarding claim 12, Christion discloses the means for selectively changing including a collar (including 24) configured for movement in a direction generally parallel to the length of the shaft.

Regarding claim 13, Christion discloses the handle locking port protrusion (including 22) being a ball (see Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Christion in view of Davis.

Regarding claims 4 and 14, Christion discloses the limitations of the farming tool system, as set forth above. Christion does not explicitly disclose the at least one farming tool being a wire hoe. Davis teaches a farming tool system comprising at least one farming tool, wherein the at least one farming tool includes a triangular wire hoe (see Figs. 1-3) comprising a crimp (including 10 and/or 11).
Christion and Davis are analogous because they both disclose farming tool systems with releasable farming tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Christion with the tool means as taught by Davis in order to pull up weeds without cutting nearby growing plants. (See Davis, labeled p. 1, lines 3-38.)

Regarding claim 15, Davis teaches the at least one farming tool including a wire hoe with an offset (see Figs. 1, 2).

Regarding claim 16, Davis teaches the at least one farming tool further including a crimp (including 10 and/or 11) having a crimp interior engaging with a rod forward end (of 2) located therein, the rod projecting rearwardly from the crimp (see Figs. 1-3).

Regarding claim 17, Davis teaches the at least one farming tool further including at least one wire (including 3) comprising two rear wire segments, wherein the crimp interior (of 10 and/or 11) further engages with the two rear wire segments, the at least one wire projecting forwardly from the crimp (see Figs. 1-3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Christion in view of Bendheim et al. (US 5,752,285)

Regarding claim 20, Davis discloses the farming tool system with respect to claim 11, above. Davis also discloses the at least one farming tool including a plurality of farming tools (see Fig. 1). Davis does not explicitly disclose means for concurrently attaching the plurality of farming tools to the handle shaft. Bendheim teaches a farming tool system comprising at least one farming tool, wherein the at least one farming tool includes a plurality of farming tools (including 17, 18, 19, 20), and farming tool system further comprising means for concurrently attaching the plurality of farming tools to a handle shaft (see figures).
Davis and Bendheim are analogous because they both disclose farming tool systems with releasable farming tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Christion with the means for use of multiple tools as taught by Bendheim in order to create different tools. (See Bendheim, col. 2.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,363,752. Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same structure.


Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims 4-6 under 35 U.S.C. 112(a), Applicant argues: "Applicant notes that the Office's rejection is based on a misinterpretation of the claim language. In particular, the quoted claim language does not require 'a wire as part of a crimp' as asserted by the Office. In contrast, the claim recites 'an interior [of the crimp] comprising at least one wire.' (emphasis added). Such a configuration is clearly shown and described in the specification, and as noted by the Office, enables the 'crimp... to connect the wire to the other structure of the tool.' Regardless, Applicant has amended claim 4 to expressly state that the at least one wire is partially located within the interior of the crimp." (See Remarks of 7/26/2022, labeled p. 13, emphasis Applicant’s.)
Applicant's argument is unpersuasive because it contradicts itself. Applicant argues the quoted claim language does not require a wire as part of the crimp, but then admits that the claim language requires an interior of the crimp comprising the at least one wire. Additionally, although Applicant states "such a configuration is clearly shown and described in the specification," Applicant fails to specifically point out where the subject matter was originally disclosed in the specification. In light of Applicant's own confusion, the rejection is maintained.

Regarding Applicant's argument against Hales, the language of claim 4 is given its broadest reasonable interpretation in light of the specification, and as such, the identified notch of Hales is considered to be positioned "rearwardly" as claimed.

Applicant’s further arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/8/27/22